Judgment.—And now, to wit: this sixth day of June, A. D. 1850, this cause coming on to be heard by and before all the judges in the court here, and the same being debated by counsel, and the court having heard and considered the question of law which was directed to be heard before this court, it is ordered and adjudged by the court here, that the said Isaac Jaquett, the devisee named in the case stated, took an estate of inheritance under and by virtue of the devise set forth in the case stated, as contained in the said last will and testament of the said John Jaquett, deceased, in the said plantation and tract of land therein mentioned and described. And it is further ordered, that the record and proceedings in this cause be remanded and certified to the Superior Court of New Castle county.